PER CURIAM.
The plaintiff in error William Mac Devin, a minor then twelve years of age, sustained permanent injuries while mowing the lawn of Floyd B. Jones, the defend*344ant in error. William Mac Devin brought suit to recover damages for his injuries and the pain, suffering and disability resulting therefrom. The minor’s father, Mac Devin, by separate suit, sought recovery for hospital, medical and doctor’s expenses incurred as the result of the injuries to his minor son.'
The two cases were consolidated for trial to a jury which resulted in verdicts for the defendant in error, Jones. Judgment was entered upon the verdicts and motions for new trial overruled. The plaintiffs in error appeal. Hereinafter, the parties will be referred to by their trial court designations.
The plaintiffs and the defendant were neighbors in Tulsa, Oklahoma. The defendant Jones, while recuperating from a heart attack, employed others to mow his lawn. Prior to the date of the injury complained of, the plaintiff father, Mac Devin, had mowed the defendant’s lawn. While so doing, the minor plaintiff had assisted by trimming the hedge. On the day of the injury, the defendant had called the minor’s mother and asked her for someone to mow defendant’s lawn. Pursuant to this call, the minor plaintiff took one of his father’s three rotary power lawn mowers and went to the defendant’s residence. The defendant requested that two areas of the lawn be mowed separately and the grass cuttings be not thrown by the mower into the street. After observing the mowing briefly, the defendant went into his house and was there when the accident occurred.
While the minor plaintiff was pulling instead of pushing the mower, he tripped while stepping backwards over some loose bricks that had been stacked up to divert the drainage of surface waters around the defendant’s garage. Whether the minor’s foot slid under the mower or the mower was pulled over the minor’s foot is not clear. However, in some way the minor’s foot was struck by the mower’s rotating blade resulting in the loss of four toes on that foot. The bricks were stacked approximately three bricks in height, two bricks in width and -three bricks in length. They were plainly visible, were known by the minor plaintiff to be where they were and he intentionally attempted to step over them. The plaintiffs allege that the minor plaintiff’s injury was caused by his tripping over the loose bricks.
The plaintiffs alleged that the accident and injuries resulted from the negligence of the defendant in two particulars:
(a) Common law negligence in failing to provide the minor plaintiff with a safe place to work.
(b) Negligence per se on the part of the defendant Jones, in that he violated Title 40 O.S. (1961), Sec. 71 which specifically provides that no child under the age of fifteen years shall be employed or permitted to work in any occupation especially hazardous to life and limb.
The defendant answered by general denial and by affirmative pleas of contributory negligence, assumption of risk and unavoidable accident.
In their appeal, the plaintiffs urge error of the trial court under two propositions:
1. Error in failing to direct a verdict for the plaintiffs.
2. Error in refusing to give plaintiffs’ requested instruction No. 1.
To sustain either proposition requires a determination of the defendant’s negligence per se, if any. Therefore both propositions will be discussed together.
Title 40 O.S.1961, § 71 upon which the plaintiffs rely states as follows:
“No child under the age of fourteen years shall be employed or permitted to work in any factory, factory workshop, theatre, bowling alley, pool hall or steam laundry, and no child under the age of fifteen years shall be employed or permitted to work in any occupation injurious to health or morals or especially hazardous to life and limb; provided, that nothing in this Act shall prevent any child not a resident of the State of Oklahoma * *. It shall be the duty of the Commissioner *345of Labor upon investigation by himself or the agents of his department, or upon the complaint of the Commissioner of Charities and Corrections, or the Board of Health, to determine what occupations are injurious to health or morals or especially hazardous to life or limb, and to notify employers in such occupations of his decision, which decision shall be final until such occupation or occupations shall be defined by law or by final judgment in a court of competent jurisdiction as safe for health, morals, life or limb.”
This statute is a part of the Revised Laws of 1910. The omitted proviso and the last phrase quoted were added by a 1929 amendment. Title 40 O.S.1961, § 88 is also a part of the Revised Laws of 1910 and provides the punishment for violation of the section. There is no showing that rotary power lawn mowers were known or in general use at the time of the origin of these sections of our statutes. Neither is it shown that a rotary power lawn mower is, of itself, inherently dangerous.
The quoted statute does not designate a residential lawn as a place where minors of any age are forbidden to work. Our attention is not invited to any determination by the Commissioner of Labor that the occupation in which the minor plaintiff was engaged at the time of his injury is one injurious to health or morals or especially hazardous to life or limb.
Accordingly, for the defendant’s conduct to constitute negligence per se, we must first conclude that, as a matter of law, mowing a residential lawn with a rotary power mower is an occupation injurious to health or morals or especially hazardous to life and limb within the meaning of the quoted statute. Such a conclusion would require an unauthorized exercise of legislative power by the court and would not be in accord with accepted rules of statutory construction.
A similar situation existed in Huffman v. Oklahoma Coca-Cola Bottling Company, Okl., 281 P.2d 436. There the court refused to enlarge upon Title 40 O.S.1951, § 72, by including in the term “dangerous machinery” a power driven mechanical conveyor belt not otherwise specifically enumerated therein. There the court held:
1. “This Court has no authority to exercise legislative power that is neither a means appropriate nor necessary to the judicial or supervisory powers granted to it by the Constitution.
2. “The inhibition contained in 40 O.S. 19S1 § 72, Child Labor Statutes against employment of minors under 16 years of age in operation, or as assisting in operation, of certain types of machines therein enumerated as dangerous did not include a roller conveyor unknown to the industry when such statute was enacted, and which was shown by evidence not to be inherently dangerous.”
The facts of that case, the reasoning therein set out and the authorities therein cited are equally applicable to this case.
The plaintiffs cite certain cases: Curtis & Gartside v. Pigg, 39 Okl. 31, 134 P. 1125; Frank Unnewehr Co. v. Standard Life & Accident Co., C.C., 176 F. 16; Employers Casualty Co. v. Underwood, 142 Okl. 208, 286 P. 7; and Braash v. Michigan Stove Co., 153 Mich. 652, 118 N.W. 366, 20 L. R.A.,N.S., 500, involving circular saws, a steam operated cotton compress and a freight elevator, all of which are machinery which our child labor laws specifically name and prohibit. Thus these authorities are not persuasive.
The trial court did not err in refusing to direct a verdict for the plaintiffs or by refusing to give the plaintiffs requested instruction No. 1.
Judgment affirmed.
The court acknowledges the services of Dwight Tolle, who with the aid and counsel of Hugh Coleman Nolen and Clyde F. Ross, as Special Masters, prepared a preliminary advisory opinion. These attorneys had been recommended by the *346Oklahoma Bar Association and appointed by the court. The Chief Justice then assigned the case to DAVISON, J., for review and study, after which and upon consideration by the court, the foregoing opinion was adopted.
JACKSON, C. J., IRWIN, V. C. J., and DAVISON, BLACKBIRD, BERRY, HODGES and McINERNEY, JJ„ concur.
LAVENDER, J., concurs in result.
WILLIAMS, J., dissents.